DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the Response to Election / Restriction filed on December 21, 2021. Claims 58-77 are currently pending. Claims 66-69 and 76 were withdrawn from further consideration. Claims 58-65, 70-75, and 77 are rejected in this office action. 

Election/Restrictions
Applicant’s election of Group 1 and Species B in the reply filed on December 21, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claim 76 was withdrawn by Applicant from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Additionally, claims 66-69 are withdrawn from further consideration as being drawn to a nonelected species. Specifically, claims 66-69 are drawn to a different alignment mechanism (i.e. a wedge) than the elected embodiment’s alignment mechanism (i.e. an attachment interface). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 58-62, 64-66, 70-75, and 77 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eash (US Patent Publication 2015/0305752).
Regarding claim 58, Eash discloses a guide (Figure 1) capable of guiding drill bits to form holes in a bone in a predetermined pattern for receiving fasteners to secure an implant to the bone, the guide comprising: a guide body (10, Figure 1) having a bone interface side (34, Figure 1) opposite an operative side (the side opposite of 34, Figure 1), the bone interface side comprising a bone contacting surface engageable with a surface of the bone (i.e. tibia bone 14, Figure 1); and a plurality of drill guides (26 and 30, Figure 1) extending from the operative side of the guide body capable of guiding corresponding drill bits (Figure 6); wherein the bone contacting surface of the guide body is capable of substantially conforming to surface contours of the bone at a predetermined position on the bone.
Regarding claim 59, Eash discloses the guide according to claim 58, wherein each drill guide comprises a guide barrel extending from the operative side along a lengthwise axis and terminating at a terminal end (26 and 30 are protruding, cylindrical barrels extending from the operative end, Figure 4).

Regarding claim 61, Eash discloses the guide according to claim 59, wherein each guide barrel comprises sidewalls (i.e., walls forming the barrel, Figure 4) defining a guide tunnel (106, paragraph 0041) extending through the guide barrel along the lengthwise axis, the guide tunnel having openings on the bone interface side and operative side of the guide body capable of receiving a corresponding drill bit therethrough (Figure 4).
Regarding claim 62, Eash discloses the guide according to claim 61, wherein the sidewalls are capable of constraining movement of the drill bit to a predetermined orientation  (i.e., in the orientation according to the predetermined angle) relative to the bone.
Regarding claim 64, Eash discloses the guide according to claim 58, wherein the guide body further comprises fastener apertures (86, paragraph 0040, Figure 6) capable of receiving fasteners to secure the guide body to the bone.
Regarding claim 65, Eash discloses the guide according to claim 58, wherein the guide barrels are positioned to assist in forming holes on either side of a planar cut formed in the bone (since 26 and 30 are positioned above and below, respectively cutting receptacle 38).
Regarding claim 66, Eash discloses the guide according to claim 58, wherein the guide body is capable of spanning across an opening formed along the planar cut, and 
Regarding claim 70, Eash discloses the guide according to claim 65, wherein the guide body comprises an alignment mechanism (22) capable of engaging with an anchor module secured on a surface of the bone and spanning transversely across the planar cut. Examiner note: The anchor module and its particulars are not positively recited in the claim. 
Regarding claim 71, Eash discloses the guide according to claim 70, wherein the alignment mechanism comprises an attachment interface (i.e. the surface of 22 that contacts the guide body’s operative side, Figure 5) capable of for interfacing with anchoring points of the anchoring module positioned on either side of the planar cut. Examiner note: The anchor points of the anchor module and its particulars are not positively recited in the claims. However, the device is capable of interfacing with the guide cutting of the tibia bone. 
Regarding claim 72, Eash discloses the guide according to claim 71, wherein the attachment interface (Figure 5) is capable of interfacing with the anchoring points in only one orientation.  Examiner note: The anchoring points and its particulars are not positively recited in this claim. 
Regarding claim 73, Eash discloses the guide according to claim 71, wherein the anchoring points comprise apertures, and wherein the attachment interface comprises protrusions (the right and left portions of 22 are the protrusions) capable of respectively  Examiner note: The anchor points and apertures are not positively recited in this claim. 
Regarding claim 74, Eash discloses the guide according to claim 58, wherein the guide is capable of assisting in forming holes in the bone in initial positions prior to a planned alteration of a geometry of the bone which will cause the drill holes to move into final positions in alignment with fastener apertures in the implant (paragraph 0038).
Regarding claim 75, Eash discloses the guide according to claim 58, wherein the guide is made from 3D-printable material (paragraph 0044).
Regarding claim 77, Eash discloses a guide capable of assisting in forming holes in a bone according to a predetermined pattern for receiving fasteners to secure an implant on the bone, the guide comprising: a guide body (10, Figure 1) having a bone interface side (34, Figure 1) opposite an operative side (the side opposite of 34, Figure 1), the bone interface side comprising a bone contacting surface engageable with a surface of the bone (i.e. tibia bone 14, Figure 1); and a plurality of drill guides (26 and 30, Figure 1) connected to the operative side of the guide body for guiding corresponding drill bits adapted to form the holes (Figure 6), wherein the drill guides are positioned to guide drill bits to form holes in the bone in initial positions prior to a planned alteration of a geometry of the bone  which will cause the drill holes to move into final positions in alignment with fastener apertures in the implant (paragraph 0044 explains preoperative planning using 3-D images).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claim 63 is rejected under 35 U.S.C. 103 as being unpatentable over Eash (US Patent Publication 2015/0305752) in view of Keppler (US Patent Publication 2013/0338673).
Regarding claim 63, Eash fails to disclose wherein the guide a handle member connected to the guide body and extending from the operative side thereof to facilitate manipulation and positioning of the guide body.
However, Keppler teaches a patient specific surgical device comprising a handle member (10) connected to the guide body (3) and extending from the operative side (Figure 4) thereof to facilitate manipulation and positioning of the guide body.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to construct the invention of Eash with a handle member connected to a guide body in view of Keppler in order to provide a support structure for a user to facilitate positioning of the guide (paragraph 0123). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Diana Jones/Examiner, Art Unit 3775
/ZADE COLEY/Primary Examiner, Art Unit 3775